Citation Nr: 1436472	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right shoulder disability, to include arthritis and tendonitis.  

5.  Entitlement to service connection for weakness of the right arm.

6.  Entitlement to service connection for a disability manifested by chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2009.  In January 2011, the appellant appeared at a videoconference hearing held before the undersigned.  The issues currently remaining on appeal were remanded to the RO by the Board in April 2013.  An additional issue remanded at that time, entitlement to service connection for atopic dermatitis of the lower extremities, was granted in a November 2013 rating decision that granted service connection for eczema of the lower extremities.  Therefore, that issue is no longer before the Board.  

The issue of service connection for bilateral shoulder arthritis was continued on the supplemental statement of the case issued December 2013.  However, the Board, in April 2013, dismissed the issue of service connection for arthritis of the left shoulder, pursuant to the Veteran's withdrawal of that issue (among many others) on the record at his hearing before the undersigned in January 2011.  38 C.F.R. § 20.204 (2013).  Therefore, that issue is no longer before the Board.  




FINDINGS OF FACT

1.  A left corneal abrasion, a right eye injury, and conjunctivitis shown in service in either or both eyes healed without residual disability prior to the current claim, and are unrelated to any current eye condition.  

2.  A low back disability was first shown many years after service, and is unrelated to any events in service, including lifting and a motor vehicle accident.  

3.  A right shoulder disability, to include arthritis and tendonitis, was first shown many years after service, and is unrelated to any events in service, including lifting and a motor vehicle accident.  

4.  Weakness of the right arm is not a separate disability, but a symptom of rotator cuff impingement.

5.  A disability manifested by chest pain has not been shown.


CONCLUSION OF LAW

1.  A right eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  A left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  A low back disability was not incurred in or aggravated by service, and degenerative joint disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


4.  A right shoulder disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A disability manifested by weakness in the right arm was not incurred in or aggravated by active service nor shown to have been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  A chronic disability manifested by chest pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated in September 2008, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was provided information regarding assigned ratings and effective dates.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the Board finds that VA's duty to notify has been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, at the January 2011 hearing, the undersigned VLJ discussed the elements required for the Veteran's claims, and elicited additional information concerning his relevant medical history.  His appeal was remanded in April 2013 for further action based, in part, on his testimony.  

The Veteran did not submit records from a private chiropractor, M. Tucker, D.C., as he indicated he would do at his hearing.  The Board included a request for Dr. Tucker's records in the remand, and the records were requested, but Dr. Tucker's office responded that they had no records on the Veteran.  In addition, the Veteran did not indicate that these records provided any information concerning the missing element in this case concerning the issue of service connection for a back disability, namely, a nexus to service.  Instead, he indicated that they provided a current diagnosis, which is amply shown elsewhere in the medical evidence.  

Otherwise, records were obtained pursuant to the remand directives, and the Veteran was afforded VA examinations in June 2013 and July 2013.  Those examinations, in conjunction with addenda provided in July 2013, August 2013, and December 2013, as well as the other evidence of record, describe the disabilities in sufficient detail, and contain sufficiently reasoned opinions, for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  

All necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


Service connection for certain chronic diseases, such as arthritis and cardiovascular disability, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

A.  Right and Left Eye Disorders

At the Veteran's hearing in January 2011, the Veteran testified that glass had to be removed from his eyes as a result of a May 1977 in-service motor vehicle accident (T. at p. 3).  He said that as a result of blurred vision, he had been subsequently fitted with glasses during service (T. at pp. 3-4).  He reported symptoms of "white stuff" coming out of his eyes and a burning sensation for which he took over-the-counter eye drops on a daily basis (T. at p. 5).  

Service treatment records include an undated entry, but preceding an unrelated entry dated June 9, 1975, reflecting that the Veteran appeared to have sustained a small corneal abrasion to the left eye.  The Veteran also stated that both eyes seemed to be constantly tired with a burning sensation.  On eye examination, his vision was noted to be "ok."  No lesions were seen.  The symptoms had begun the previous evening, but there was no crusting in the morning.  The impression was acute conjunctivitis.  

Service treatment records show that the Veteran was involved in a motor vehicle accident in May 1977.  Among his injuries was possible embedded glass in the right upper eyelid.  He complained of blurred vision on occasion in the right eye.  

In October 1977, the Veteran requested removal of glass from the right eyelid, which had possibly been embedded in the right eye in an auto accident in May 1977.  He stated that he felt a scratchy sensation to the eye with movement of the eyelid.  A piece of glass extracted from the right eyelid, and the eye was irrigated with eyewash, and antibiotic ointment was applied.  When seen for irrigation the following day, the Veteran reported feeling comfortable.  There was no conjunctival redness in the right eye.  The cornea and sclera were intact.  The foreign body seemed to be removed.  The dressing was removed, and the right eye was irrigated twice that day.  

In November 1977, the Veteran was seen with white drainage and soreness in the right eye for 3-4 days.  He stated that the right eye felt like it had gravel inside the eyelid.  He had a history of glass embedded in the right eyelid.  On examination, the right eye seemed slightly inflamed.  No drainage was noted.  The assessment was possible infection of the right eye, foreign body.  He was referred for evaluation, which resulted in an assessment of conjunctivitis of the right eye.  

The separation examination in February 1978 disclosed two 1/2 inch scars on his right eyelid.  Distant vision was 20/25 in the right eye and 20/30 in the left eye.  Uncorrected BVE (binocular visual efficiency) was noted to be 92 percent.  

A VA examination of the eyes in December 2009 noted a history of injury with abrasion.  At that time, the Veteran had cataracts, but there was no corneal scar seen in the right eye, or loss of vision in the right eye.

On a VA examination of the eyes in February 2010, the Veteran was noted to have sustained injuries in an auto accident in 1977.  The right eyelid had been cut, and glass retained, which had been removed in November 1977.  There had been several bouts of conjunctivitis in the right eye.  The left eye had been injured in June 1975, consisting of an abrasion, which had healed without sequelae.  The diagnoses were scars of the right upper lid, and history of corneal abrasion of the left eye, with no residual problem.

The Veteran has also provided a recent private treatment record from February 2011, which notes diagnoses of blurred distant vision, itchy, dry eyes, cataracts, meibomian gland dysfunction, and allergic conjunctivitis.  He was to be prescribed new glasses.

On a VA examination of the eyes in July 2013, the Veteran was diagnosed as having dry eyes, cataracts, and macular drussen.  The examiner stated that the Veteran's dry eyes were not caused by the accident.  In an August 2013 addendum, the examiner stated that there were no signs of complaints of dry eyes noted on the 2009 or 2010 examinations.  Dry eye symptoms of burning and itching were noted on the 2013 examination.  The examination also noted findings of rapid tear breakup time, a sign of tear imbalance or dry eye.  Since the symptoms and findings on examination of July 2013 were not present on the prior examinations, and since his injury in service involved only the right eye, the examiner concluded that the incident was less likely than not the cause of his dry eye problem.

In the VA examination addendum dated in December 2013, the examiner stated that the veteran's blurred vision was more likely than not caused by his refractive error and the development of age related cataracts, unrelated to his accident in 1977.  At the time of his accident in 1977 he had conjunctival abrasions and apparently a glass foreign body that was removed six months later.  This would account for several episodes of conjunctivitis that he had at that time.  At the July 2013 examination, the veteran mentioned that both eyes felt dry and itchy.  This examination noted rapid tear break-up time was noted in both eyes, which was a sign of tear imbalance, most likely due to meibomian gland dysfunction due to aging.  Since both eyes were involved, it was felt that the problem was not caused by the accident in 1977.  It was felt the current eye complaints was not caused by the accident in 1977.  

The evidence shows that the Veteran sustained an apparent corneal abrasion in the left eye service, which healed without residuals. He also had conjunctivitis at that time.  In May 1977, he was in a motor vehicle accident, and had glass removed from the eyelid (not the eye itself) in November 1977.  Service connection is in effect for the eyelid scar.  He began wearing glasses in service, but the examiner indicated that this was due to a refractive error, which is not a condition for which service connection may be granted.  38 C.F.R. § 3.303(c).  The examiner did not attribute any of the Veteran's current eye complaints or disability to any acquired disability of service onset.  There is no medical evidence to the contrary.  The medical opinions included history, findings, and an explanation of the examiners' conclusions.  

An opinion as to the cause, manifestations, and diagnosis of a particular eye condition requires medical expertise.  The Veteran does not possess the necessary medical expertise to contradict the medical evidence under these circumstances.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Therefore, service connection must be denied.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Other Disabilities-Common Injury

The Veteran contends that he has chest wall pain, shoulder pain, which also results in weakness in the right arm, and low back pain, all resulting from a motor vehicle accident in service.  

At his Board hearing in January 2011, he testified that the right shoulder was stiff and sore after the accident.  The Veteran indicated that he experienced right anterior chest pain as a result of the same accident (T. at p. 13).  He testified that initially he had soreness which eased somewhat, but he continued to experience soreness in the chest when he moved in a certain way.  The Veteran clarified that this was not related to a heart condition.  The soreness was in the chest region.  (T. at pp. 13-14).  The Veteran claimed that he hurt his back in the same in-service accident as well as from carrying mail bags (50 pounds) as a mail clerk (T. at p. 20).  

Service treatment records show that in April 1977, the Veteran complained of injury his lower back the previous day while lifting weight. He had a history of his back catching in the lumbar area on occasion for one year.  On examination, he had a normal appearing back.  The assessment was lumbosacral strain.  

A month later, in May 1977, the Veteran was involved in a motor vehicle accident.  When evaluated several days after the accident, he reported symptoms of "tenderness around shoulders - pain in right side of chest on deep breathing."  On examination, the area across the scapula was tender, more so on the right.  The Veteran reported some weakness of the right hand and arm.  The assessment was back strain, moderate to severe, with a reference to the right scapula.  Another entry that day noted back pain from the motor vehicle accident.  On examination, he had mild anterior right chest pain.  The chest was clear.

On the separation examination medical history completed in February 1978, the Veteran the veteran responded "no" to a question of whether he had now, or had ever had, "pain or pressure in chest," "arthritis, rheumatism, or bursitis," "painful or 'trick' shoulder or elbow," and "recurrent back pain."  

B.  Low Back Disability

Private treatment records reveal that in December 1992, the Veteran was seen complaining of low back pain for the past 3 days.  He recounting lifting a Christmas tree 3 days ago, and now had pain in the back, and could not bend.  He made no reference to his active service or having a history of low back pain.  On examination, there was tenderness in the midline at the L4-5 level, pain with bending forward to 30 degrees.  He walked very guardedly and had great difficulty getting on and off the table.  X-rays were normal.  The impression was lumbar muscle strain.  

At a VA examination in December 2009, the Veteran reported that he had initially had back pain in April 1977, when he was lifting some heavy mail bags, and then reinjured his lower back in a motor vehicle accident in May 1977.  He had been treated with medication and bed rest.  He had had intermittent low back pain since that time, which would recur about two or three times a month, and lasted for 2 to 3 days.  He frequently wore a back brace.  On examination, range of motion was normal except for backward extension, which was restricted by pain to 20 degrees.  The diagnosis was chronic lumbosacral strain.  

A chest X-ray in September 2012 disclosed mild left scoliosis of the thoracic spine.  However, this abnormality was not shown on any previous X-ray study, and, therefore, there is no basis to connect the finding to service.  

A VA examination in June 2013 resulted in a diagnosis of lumbar strain.  On the lumbar spine examination, the Veteran reported lumbar strain in the military, noted on prior examinations.  He attributed this strain to lifting he was required to do as a postal clerk.  He was treated medically with improvement.  He noted intermittent flare-ups following the injury on average of one time per week.  The condition progressed over the years.  He had frequent activity related low back pain, as well as stiffness.  X-rays of the lumbosacral spine in June 2013 revealed degenerative changes, and the examiner stated that this accounted for his present pain.  The examiner did not associate any shoulder problem with a lumbar sprain condition.  Thus, it was less likely than not that he had a shoulder condition associated with lumbar strain.

In a July 2013 addendum, the VA examiner opined that the Veteran's back problem started long after his exit from the military.  There was no evidence of ongoing back problems during or shortly following exit from military, thus no nexus to link his back condition to military.  It was more typical of aging/occupational stress on the back over the years.  It is less likely than not that he had a lumbar back condition related to isolated back complaints in the military. 

Support for this conclusion is found in the service treatment records.  Other than the two incidents mentioned, there is no in-service documentation of a chronic low back disorder.  The Veteran even denied a history of, or the presence of, recurrent low back pain at separation, despite providing a positive history concerning several other symptoms.  AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the first post-service record of back problems is not shown until the Veteran suffered a back injury in 1992.

The Board acknowledges that the Veteran was recently diagnosed with degenerative joint disease, a chronic disease, for which service connection may be established by continuity of symptomatology.  However, his statement of continuity of symptomatology is contradicted by the separation examination, where he denied recurrent back pain.  When coupled with the absence of any contemporaneous mention of back pain until well after an intercurrent back injury, in 1992, this is significant evidence against the claim.  

On the December 2009 VA examination, the Veteran gave a history of intermittent low back pain since the in-service accident, which recurred about two or three times a month, and lasted for 2 to 3 days.  He said he frequently wore a back brace.  The Board does not find this to be a credible history.  Specifically, had symptoms to this degree been present, the Veteran would have failed to mention them on any of the numerous private outpatient treatment records, in particular the regular check-ups he underwent by a family doctor.  Indeed, it would have clearly been in his best interest in 1992 to report this alleged long-standing history of back pain.  The failure to mention such weighs against the claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, from a medical standpoint, the VA examiner stated that the Veteran's lumbar spine condition was more typical of aging and occupational stress on the back over the years.  

Added to this, on several occasions at his hearing, the Veteran was unable to give a clear answer because he could not recall what had happened, which is understandable given the passage of time.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  For these reasons, the Board finds that the medical opinion is more probative in this case than the Veteran's own statements alone, and his statements are of insufficient credibility or probative value to establish continuity of symptomatology.  The other evidence is also against the claim, with no medical evidence of a nexus to service.  

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  


C.  Right Shoulder Disability and Arm Weakness

Private treatment records show that in September 2000, the Veteran was seen complaint of right shoulder pain.  He had thrown a piece of lumber the previous day; it had been lighter than he thought, and caused pain.  On examination, he had positive impingement in the right shoulder, as well as decreased passive range of motion and tenderness.  The impression was rotator cuff tendinitis.  X-rays of the left shoulder, due to injury in September 2000, and pain when in motion, revealed a normal right shoulder.  

When seen for follow-up a week later, he reported that his shoulder pain had completely resolved.  On examination, he had good range of motion in the right shoulder, no impingement, and intact sensation.  The impression was rotator cuff strain, improved.  

In June 2002, the Veteran reported right shoulder pain for 2 - 3 days, which was getting worse.  There was no trauma.  The pain was worse when lying down.  On examination, there was impingement of the right shoulder, and the impression was bursitis.  The shoulder was injected with a steroidal medication.  

A VA examination in June 2013 resulted in a diagnosis of right shoulder impingement.  The Veteran indicated that exercise caused strain to the shoulder.  He stated that he was a postal clerk in service, which required repetitive lifting, causing strain to the shoulder.  He was evaluated and diagnosed as having strain, although he stated that his definite recollection was limited.  He was treated, and the condition improved, but nagged him throughout the rest of his military service.  He recalled he had been seen on one additional time for the condition.  He stated the condition was about the same at current time.  He had frequent activity related pain with lifting or abduction.  He said it was the same as in the military.  He had intermittent stiffness and crepitus, some locking of the shoulder, on occasion, and mild weakness during flares.  He noted he had received a single cortisone shot for his shoulder.  

X-rays of the right shoulder in June 2013 were normal.  The examiner found no evidence of external tendinitis of the shoulder.  However, he likely had rotator cuff tendinopathy that caused his impingement.  The examiner concluded that the Veteran's present shoulder condition was representative of rotator cuff problems due to aging and occupational stress over the years.  The examiner could not attribute the condition to the military, noting that the Veteran had an isolated motor vehicle accident with shoulder pain, with attention focused on the scapula, and with some chest wall pain.  There was no evidence of ongoing chest wall pain or shoulder problems during military or shortly following exit from military.  

His present shoulder problem had no relationship to the scapula, which was the main area of concern following the motor vehicle accident in service.  On the current examination, the scapula was normal.  In addition, the exit examination was normal.  Thus, no relationship could be established linking the right shoulder to the military.  

In a July 2013 addendum, the examiner stated that after reviewing the claims file and the remand request, the opinion remained unchanged.  It was less likely than not that the Veteran had a shoulder condition related to the military.  The record confirmed the onset of shoulder problems several years after exit from the military, which correlated with the previous opinion.  The last examination revealed normal chest wall examination without residuals.

The examiner noted that there was weakness in the right arm from pain in the shoulder from his impingement.  There was no actual evidence of neuromuscular problems.  The examiner also did not attribute the shoulder problems to the lumbar strain in the military, as this was a separate area not linked to the shoulder region, and there was no evidence that lumbar strain caused injury to the shoulder, historically.  Thus, there was no relationship between the two conditions.  

The Board has given careful consideration to the Veteran's testimony concerning his right shoulder condition.  In addition, his wife stated, in April 2008, that she had witnessed his shoulder condition over the years.  However, in this case, the medical evidence is more probative, because the medical examiner based his opinion on a medical distinction between the scapula and the rotator cuff.  Specifically, he pointed out that the Veteran's in-service symptoms involved the scapula, whereas his current symptoms involve the rotator cuff, and he therefore concluded that the in-service injury was unrelated to the current right shoulder disability.  He noted that currently, the scapula was normal.  He also concluded that the Veteran did not have a separate right arm condition, but that the weakness was from pain due to the impingement.  As such, it is unrelated to weakness complained of several days after the in-service motor vehicle accident.  Added to that, the Veteran denied a painful or "trick" shoulder, arthritis, and bursitis, at the time of separation from service.  Based on these factors, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a right shoulder disability.    

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  

D.  Disability Manifested by Chest Pain

The Veteran was seen by J. Harvey, D. O., in August 1999 for complaints of atypical chest pain.  No pertinent complaints or findings were noted.  

In July 2003, the Veteran was seen with chest pain for about a week.  It was actually in the lower chest and mid-epigastric area.  He was also having reflux-type symptoms, but no dyspnea on exertion.  An electrocardiogram revealed a normal sinus rhythm.  The impression was chest pain and gastritis.  He was prescribed Nexium.  When seen for follow-up later that month, it was noted that he had had no further chest pain since starting Nexium, and the impression was gastritis, improved. There was no mention of chest pain.  

Private records dated from November 2012 to April 2013, from M. Ramiro, M.D., consistently showed that the Veteran denied chest pain.  Similarly, the only mention of chest pain in VA treatment records dated from December 2009 to May 2013 was in September 2012, when it was noted that the Veteran denied chest pain.  

A VA examination in June 2013 resulted in a conclusion that there was no chronic chest pain disability found.  The Veteran reported superior chest wall pain and anterior right chest wall pain on occasion.  The examiner noted that regarding chest pain, the Veteran reported intermittent chest wall pain of varied frequency, aggravated with posterior flexion of the right shoulder.  There was no history of chest wall injury, other than pain in the chest, noted after the motor vehicle accident while in service.  There were no cardiac symptoms.  Pain was sharp pain in the lower chest region anteriorly, and not associated with back symptoms or back strain.  Recent chest x-ray and EKG were normal.  Chest wall examination was normal.  

The examiner concluded that the chest wall pain the Veteran had in the military likely was from bruising and strain to the chest following the motor vehicle accident.  However, his chest wall examination was currently normal, with normal bone, muscle, and neurologic examinations.  In a July 2013 addendum, the examiner stated that after reviewing the claims file and the remand request, the opinion remained unchanged.  The last examination revealed normal chest wall examination without residuals.

Thus, as can be seen, the Veteran has not been found to have a chronic disability manifested by chest pain.  The examiner concluded, in essence, that the complaints in service were attributed to bruising and strain resulting from the motor vehicle accident, but that the symptoms had resolved.  Post-service symptoms have been attributed to other causes.  Absent a current disability, there can be no service connection.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); see McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

Although the Veteran is fully competent to describe his symptoms, for a grant of service connection, there must be a disability due to disease or injury in service.  Here, the medical evidence has established that he does not have a disability manifested by chest pain.  His own descriptions of his chest pain have been too vague and non-specific to constitute probative evidence.  Given these factors, the preponderance of the evidence is against the claim, and the claim must be denied.  

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  






	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a right eye disability is denied.

Service connection for a left eye disability is denied.

Service connection for a low back disability is denied.

Service connection for a right shoulder disability, to include arthritis and tendonitis, is denied.

Service connection for weakness of the right arm is denied.

Service connection for a disability manifested by chest pain is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


